DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 18 July 2022 has been entered (claims were not amended). Applicant failed to respond to the objection of the title. The Applicant’s amendments to the abstract overcome the objection previously set forth in the Non-Final Office Action dated 03 February 2022. 

Response to Arguments
Applicant argued that the 35 U.S.C. 102(a)(2) rejection of claims 1 and 17, and their respective dependents, under Hanzawa were improper because Hanzawa was not properly prior art to the present application pursuant to 102(b)(2)(C). The Examiner agrees that this is correct since the Examiner mistakenly made the rejection under 102(a)(2) as opposed to 102(a)(1). The Examiner respectfully points out that Hanzawa (US 20200036930 A1) is being used solely as a translation for Hanzawa (WO 2018003305 A1), which was published before the effective filing date of the present application. The rejection will be rewritten in its proper form. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 11-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanzawa (WO 2018003305 A1) (using Hanzawa USPGPub 20200036930 A1 as a translation).
Regarding claim 1, Hanzawa teaches a solid-state image capturing element comprising: a pair of first floating diffusion layers arranged in a direction perpendicular to a predetermined direction (see figures 27 and 28, floating diffusion area 310 and pixel blocks 300 adjacent to one another in both the perpendicular and parallel direction); a pair of second floating diffusion layers arranged in the perpendicular direction and adjacent to the pair of first floating diffusion layers in the predetermined direction (see figures 27 and 28, floating diffusion area 310 and pixel blocks 300 adjacent to one another in both the perpendicular and parallel direction); a first connection circuit configured to select at least one of the pair of first floating diffusion layers and to connect the selected first floating diffusion layer to a predetermined first wire (see figures 27-29, a plurality of pixel blocks 300 electrically connected to pixel addition control unit 350 Circuit 1 of the nth pixel block connected to pixel addition control unit 350 and its plurality of switches; switch 358 connected to first wire 229-0fd (labeled incorrectly as c in figure 28), which is read by column); a second connection circuit configured to select at least one of the pair of second floating diffusion layers and to connect the selected second floating diffusion layer to the first wire (see figures 27-29, a plurality of pixel blocks 300 electrically connected to pixel addition control unit 350 Circuit 2 of the n+1 pixel block connected to pixel addition control unit 350 and its plurality of switches; switch 358 connected to first wire 229-0fd (labeled incorrectly as c in figure 28), which is read by column); and an output circuit configured to output a signal according to an amount of charge of at least one of the pair of first floating diffusion layers or the pair of second floating diffusion layers (see figure 28, output circuit comprising reset transistor 309, amplification transistor 311, and selection transistor 314).
Regarding claim 11, Hanzawa teaches the solid-state image capturing element according to claim 1, further comprising: a pair of third floating diffusion layers arranged in the perpendicular direction (see figures 27 and 28, floating diffusion area 310 and pixel blocks 300 adjacent to one another in both the perpendicular and parallel direction); a pair of fourth floating diffusion layers arranged in the perpendicular direction and adjacent to the pair of third floating diffusion layers in the predetermined direction (see figures 27 and 28, floating diffusion area 310 and pixel blocks 300 adjacent to one another in both the perpendicular and parallel direction); a third connection circuit configured to select at least one of the pair of third floating diffusion layers and to connect the selected third floating diffusion layer to the first wire (see figures 27-29, a plurality of pixel blocks 300 electrically connected to pixel addition control unit 350 Circuit 3 of the n+2 pixel block connected to pixel addition control unit 350 and its plurality of switches; switch 358 connected to first wire 229-0fd (labeled incorrectly as c in figure 28), which is read by column); and a fourth connection circuit configured to select at least one of the pair of fourth floating diffusion layers and to connect the selected fourth floating diffusion layer to the first wire (see figures 27-29, a plurality of pixel blocks 300 electrically connected to pixel addition control unit 350 Circuit 3 of the n+3 pixel block connected to pixel addition control unit 350 and its plurality of switches; switch 358 connected to first wire 229-0fd (labeled incorrectly as c in figure 28), which is read by column).
Regarding claim 12, Hanzawa teaches the solid-state image capturing element according to claim 1, further comprising: a signal processing unit configured to perform processing of measuring a distance according to a time of flight of light on a basis of the output signal (¶177, [t]he pixel block 300 is connected to a pixel addition control unit 350; and ¶368 and 363, [o]n the basis of the received information, the outside-vehicle information detecting unit 7400 may perform processing of detecting an object such as a human, a vehicle, an obstacle, a sign, a character on a road surface, or the like, or processing of detecting a distance thereto).
Regarding claim 13, Hanzawa teaches the solid-state image capturing element according to claim 12, further comprising: a pair of third floating diffusion layers arranged in the perpendicular direction (see figures 27 and 28, floating diffusion area 310 and pixel blocks 300 adjacent to one another in both the perpendicular and parallel direction); a pair of fourth floating diffusion layers arranged in the perpendicular direction (see figures 27 and 28, floating diffusion area 310 and pixel blocks 300 adjacent to one another in both the perpendicular and parallel direction); a third connection circuit configured to select at least one of the pair of third floating diffusion layers and to connect the selected third floating diffusion layer to a predetermined second wire (see figures 27-29, a plurality of pixel blocks 300 electrically connected to pixel addition control unit 350 Circuit 3 of the n+2 pixel block connected to pixel addition control unit 350 and its plurality of switches; switch 356 connected to second wire 229-1fc (labeled incorrectly as d in figure 28), which is read by column); and a fourth connection circuit configured to select at least one of the pair of fourth floating diffusion layers and to connect the selected fourth floating diffusion layer to the second wire (see figures 27-29, a plurality of pixel blocks 300 electrically connected to pixel addition control unit 350 Circuit 3 of the n+3 pixel block connected to pixel addition control unit 350 and its plurality of switches; switch 356 connected to second wire 229-1fc (labeled incorrectly as d in figure 28), which is read by column), wherein the output circuit outputs the signal according to an amount of charge of at least one of the pair of first floating diffusion layers or the pair of second floating diffusion layers, and a signal according to an amount of charge of at least one of the pair of third floating diffusion layers or the pair of fourth floating diffusion layers (¶78, [t]he floating diffusion layer 234 stores the charges to generate a voltage in accordance with the amount of stored charges. Note that the floating diffusion layer 234 is an example of a charge storage unit described in the claims; and ¶79, [t]he amplification transistor 235 amplifies the voltage of the floating diffusion layer 234. The selection transistor 236 opens and closes a path between the corresponding vertical signal line 229-mv and amplification transistor 235 in accordance with the selection signal SELn for selecting the n-th row).
Regarding claim 14, Hanzawa teaches the solid-state image capturing element according to claim 12, further comprising:  a pair of third floating diffusion layers arranged in the perpendicular direction (see figures 27 and 28, floating diffusion area 310 and pixel blocks 300 adjacent to one another in both the perpendicular and parallel direction); a pair of fourth floating diffusion layers arranged in the perpendicular direction (see figures 27 and 28, floating diffusion area 310 and pixel blocks 300 adjacent to one another in both the perpendicular and parallel direction); a third connection circuit configured to select at least one of the pair of third floating diffusion layers and to connect the selected third floating diffusion layer to the first wire (see figures 27-29, a plurality of pixel blocks 300 electrically connected to pixel addition control unit 350 Circuit 3 of the n+2 pixel block connected to pixel addition control unit 350 and its plurality of switches; switch 358 connected to first wire 229-0fd (labeled incorrectly as c in figure 28), which is read by column); and a fourth connection circuit configured to select at least one of the pair of fourth floating diffusion layers and to connect the selected fourth floating diffusion layer to the first wire (see figures 27-29, a plurality of pixel blocks 300 electrically connected to pixel addition control unit 350 Circuit 3 of the n+3 pixel block connected to pixel addition control unit 350 and its plurality of switches; switch 358 connected to first wire 229-0fd (labeled incorrectly as c in figure 28), which is read by column), wherein the output circuit outputs the signal according to an amount of charge of at least one of the pair of first floating diffusion layers or the pair of second floating diffusion layers, and a signal according to an amount of charge of at least one of the pair of third floating diffusion layers or the pair of fourth floating diffusion layers (¶78, [t]he floating diffusion layer 234 stores the charges to generate a voltage in accordance with the amount of stored charges. Note that the floating diffusion layer 234 is an example of a charge storage unit described in the claims; and ¶79, [t]he amplification transistor 235 amplifies the voltage of the floating diffusion layer 234. The selection transistor 236 opens and closes a path between the corresponding vertical signal line 229-mv and amplification transistor 235 in accordance with the selection signal SELn for selecting the n-th row).
Regarding claim 17, Hanzawa teaches an electronic device comprising: a pair of first floating diffusion layers arranged in a direction perpendicular to a predetermined direction (see figures 27 and 28, floating diffusion area 310 and pixel blocks 300 adjacent to one another in both the perpendicular and parallel direction); a pair of second floating diffusion layers arranged in the perpendicular direction and adjacent to the pair of first floating diffusion layers in the predetermined direction (see figures 27 and 28, floating diffusion area 310 and pixel blocks 300 adjacent to one another in both the perpendicular and parallel direction); a first connection circuit configured to select at least one of the pair of first floating diffusion layers and to connect the selected first floating diffusion layer to a predetermined first wire (see figures 27-29, a plurality of pixel blocks 300 electrically connected to pixel addition control unit 350 Circuit 1 of the nth pixel block connected to pixel addition control unit 350 and its plurality of switches; switch 358 connected to first wire 229-0fd (labeled incorrectly as c in figure 28), which is read by column); a second connection circuit configured to select at least one of the pair of second floating diffusion layers and to connect the selected second floating diffusion layer to the first wire (see figures 27-29, a plurality of pixel blocks 300 electrically connected to pixel addition control unit 350 Circuit 1 of the nth pixel block connected to pixel addition control unit 350 and its plurality of switches; switch 358 connected to first wire 229-0fd (labeled incorrectly as c in figure 28), which is read by column); an output circuit configured to output a signal according to an amount of charge of at least one of the pair of first floating diffusion layers or the pair of second floating diffusion layers (see figure 28, output circuit comprising reset transistor 309, amplification transistor 311, and selection transistor 314); and an analog-to-digital conversion unit configured to perform analog-to-digital conversion processing on the signal (see figure 27, AD conversion unit 270).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hanzawa (WO 2018003305 A1) in view of Parks (US Patent No. 7777171).
Regarding claim 2, Hanzawa teaches the solid-state image capturing element of claim 1 having two connection circuits (see figure 27-28). However, Hanzawa fails to explicitly teach the solid-state image capturing element according to claim 1, wherein the first connection circuit includes: a first connection transistor configured to connect one of the pair of first floating diffusion layers to the first wire according to a first control signal; and a second connection transistor configured to connect another one of the pair of first floating diffusion layers to the first wire according to a second control signal, and the second connection circuit includes: a third connection transistor configured to connect one of the pair of second floating diffusion layers to the first wire according to a third control signal; and a fourth connection transistor configured to connect another one of the pair of second floating diffusion layers to the first wire according to a fourth control signal.
	However, Parks teaches the solid-state image capturing element according to claim 1, wherein the first connection circuit (see figure 3, connection circuit comprising two connection transistors) includes: a first connection transistor configured to connect one of the pair of first floating diffusion layers to the first wire according to a first control signal (see figure 3, reset transistor 101 in top left corner (i.e. first connection transistor) connecting FD 104 to first wire (wire connected to 107)); and a second connection transistor configured to connect another one of the pair of first floating diffusion layers to the first wire according to a second control signal (see figure 3, reset transistor 101 in top right corner (i.e. second connection transistor) connecting FD 104 to first wire (wire connected to 107)), and the second connection circuit (see figure 3, connection circuit comprising two connection transistors) includes: a third connection transistor configured to connect one of the pair of second floating diffusion layers to the first wire according to a third control signal (see figure 3, reset transistor 101 in bottom left corner (i.e. third connection transistor) connecting FD 104 to first wire (wire connected to 107)); and a fourth connection transistor configured to connect another one of the pair of second floating diffusion layers to the first wire according to a fourth control signal (see figure 3, reset transistor 101 in bottom right corner (i.e. fourth connection transistor) connecting FD 104 to first wire (wire connected to 107)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanzawa to incorporate the teachings of Parks and further place corresponding transistors with each floating diffusion in each pair of floating diffusions in order to sum together photogenerated charges in a pixel with minimum floating diffusion capacitance and minimum amplifier noise (Parks, col. 2, lines 23-27) improving signal output from the image capturing element.
Regarding claim 3, Hanzawa as modified by Parks teaches the solid-state image capturing element according to claim 2, wherein a reset transistor is disposed between the first connection transistor and the third connection transistor in the predetermined direction (Parks, see figure 3, reset transistor 100 located between first and third connection transistors), and a selection transistor is disposed between the first connection transistor and the second connection transistor in the perpendicular direction (Parks, see figure 4a, select transistor 112 located between first and second connection transistors).
Regarding claim 15, Hanzawa teaches photoelectric conversion elements (see figure 28, PD 303, 304, 307, 308, 315, 316, 319, and 320) as well as transfer transistors (see figure 28, 301, 302, 305, 306, 312, 313, 317, and 318). However, Hanzawa fails to explicitly teach the solid-state image capturing element according to claim 12, further comprising: a first transfer transistor configured to transfer a charge from a first photoelectric conversion element to one of the pair of first floating diffusion layers; a second transfer transistor configured to transfer a charge from the first photoelectric conversion element to another one of the pair of first floating diffusion layers; a third transfer transistor configured to transfer a charge from a second photoelectric conversion element to one of the pair of second floating diffusion layers; and a fourth transfer transistor configured to transfer a charge from the second photoelectric conversion element to another one of the pair of second floating diffusion layers.
	However, Parks teaches the solid-state image capturing element according to claim 12, further comprising: a first transfer transistor configured to transfer a charge from a first photoelectric conversion element to one of the pair of first floating diffusion layers (see figure 3, transfer transistor 103 connected to photodiode 105 and FD 104 in top left corner); a second transfer transistor configured to transfer a charge from the first photoelectric conversion element   to another one of the pair of first floating diffusion layers (see figure 3, transfer transistor 103 connected to photodiode 105 and FD 104 in top right corner); a third transfer transistor configured to transfer a charge from a second photoelectric conversion element to one of the pair of second floating diffusion layers (see figure 3, transfer transistor 103 connected to photodiode 105 and FD 104 in bottom left corner); and a fourth transfer transistor configured to transfer a charge from the second photoelectric conversion element to another one of the pair of second floating diffusion layers (see figure 3, transfer transistor 103 connected to photodiode 105 and FD 104 in bottom right corner).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanzawa to incorporate the teachings of Parks to further include a second transfer transistor for each photoelectric conversion element because the principle of operation of the present invention is not altered by adding additional transfer transistors and photodiodes to the pixel that share a common floating diffusion 104 (Parks, description ¶10).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hanzawa (WO 2018003305 A1) as modified by Parks (US Patent No. 7777171) in view of Kuroda (USPGPub 20140333812 A1).
Regarding claim 4, Hanzawa as modified by Parks teaches a selection transistor is disposed between the first connection transistor and the second connection transistor in the perpendicular direction (Parks, see figure 4a, select transistor 112 located between first and second connection transistors). However, the combination fails to explicitly teach the solid-state image capturing element according to claim 2, the first connection transistor and the third connection transistor in the predetermined direction. 
However, Kuroda teaches the solid-state image capturing element according to claim 2, wherein the first connection transistor and the third connection transistor are disposed adjacent to each other in the predetermined direction (see figure 3, connection transistor 316 (i.e. first) and connection transistor 326 (i.e. third)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanzawa as modified by Parks to incorporate the teachings of Kuroda to include a certain placement of the different transistors because doing so would have no effect on the function or operation of the pixel. 
Regarding claim 5, Hanzawa as modified by Parks teaches the solid-state image capturing element according to claim 2, wherein a reset transistor is disposed between the first connection transistor and the third connection transistor in the predetermined direction (Parks, see figure 3, reset transistor 100 located between first and third connection transistors). However, the combination fails to explicitly teach the first connection transistor and the second connection transistor are disposed adjacent to each other in the perpendicular direction.
	However, Kuroda teaches the first connection transistor and the second connection transistor are disposed adjacent to each other in the perpendicular direction (see figure 3, connection transistor 316 (i.e. first) and connection transistor 216 (i.e. second)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanzawa as modified by Parks to incorporate the teachings of Kuroda to include a certain placement of the different transistors because doing so would have no effect on the function or operation of the pixel. 
Regarding claim 6, Hanzawa as modified by Parks teaches three connection transistors (Parks, see figure 3). However, the combination fails to explicitly teach the solid-state image capturing element according to claim 2, wherein the first connection transistor and the third connection transistor are disposed adjacent to each other in the predetermined direction, and the first connection transistor and the second connection transistor are disposed adjacent to each other in the perpendicular direction.
	However, Kuroda teaches the solid-state image capturing element according to claim 2, wherein the first connection transistor and the third connection transistor are disposed adjacent to each other in the predetermined direction (see figure 3, connection transistor 316 (i.e. first) and connection transistor 326 (i.e. third)), and the first connection transistor and the second connection transistor are disposed adjacent to each other in the perpendicular direction (see figure 3, connection transistor 316 (i.e. first) and connection transistor 216 (i.e. second)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanzawa as modified by Parks to incorporate the teachings of Kuroda to include a certain placement of the different transistors because doing so would have no effect on the function or operation of the pixel.

Allowable Subject Matter
Claims 7-10 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art of record individually or in combination fails to teach the solid-state image capturing element of claims 2 and 1 as claimed, more specifically in combination with wherein the second connection circuit further includes: a fifth connection transistor configured to connect one of the pair of second floating diffusion layers to a predetermined second wire according to a fifth control signal; and a sixth connection transistor configured to connect another one of the pair of second floating diffusion layers to a predetermined third wire according to a sixth control signal.
	Claims 8-10 are objected to because of their dependency on claim 7. 
Regarding claim 16, the prior art of record individually or in combination fails to teach the solid-state image capturing element of claim 1 as claimed, more specifically in combination with wherein the first connection circuit includes: a first connection transistor configured to connect one of the pair of first floating diffusion layers to a second wire connected to the first wire according to a first control signal; a second connection transistor configured to 20 connect another one of the pair of first floating diffusion layers to a third wire according to a second control signal; and a third connection transistor configured to connect the first wire to the third wire according to a third 25 control signal, and the second connection circuit includes a fourth connection transistor that connects one of the pair of second floating diffusion layers to the second wire according to a fourth control signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuroda (USPGPub 20140333812 A1) see specifically the paragraphs regarding claims 7 and 16, Kuroda teaches a device that adds pixels depending on a pixel group as well as a certain configuration of connection transistors, however, Kuroda fails to teach wherein the connection circuits are all connected to different wires.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 4131          

/JENNIFER D BENNETT/Examiner, Art Unit 2878